Exhibit 10.75
 
AMENDMENT NO. 1 TO VESTING AGREEMENT


This Amendment No. 1 to Vesting Agreement (“Amendment”), effective as of January
6, 2016, is entered into by and between PEDEVCO Corp. (herein referred to as the
“Company”), and _________________ (the “Executive”).


WITNESSETH:


WHEREAS, the Company and the Executive have entered into a Vesting Agreement,
dated May 21, 2015 (the “Prior Vesting Agreement”), which deferred vesting with
respect to certain unvested shares of restricted common stock of the Company
held by the Executive which are scheduled to vest on January 7, 2016 (the
“January 2016 Vesting Shares”);


WHEREAS, the Company and the Executive have entered into a new Vesting
Agreement, dated December 29, 2015 (the “New Vesting Agreement”), which defers
vesting with respect to certain additional unvested shares of restricted common
stock of the Company held by the Executive which are scheduled to vest upon
certain triggers as set forth in the New Vesting Agreement; and


WHEREAS, the parties wish to amend the New Vesting Agreement to provide that the
January 2016 Vesting Shares shall not vest on January 7, 2016, but shall instead
be included in the definition of “Subject Shares” thereunder and vest in
accordance with the provisions of the New Vesting Agreement as “Subject Shares”
thereunder;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:


1.  
Section 1 of the New Vesting Agreement is amended and restated in full to read
as follows:

 
“Delay of Vesting of Unvested Stock.  Immediately upon the effectiveness of this
Agreement, the future vesting of Unvested Stock subject to vesting from January
1, 2016 through June 1, 2016 (the “Delay Period”) in accordance with such
Unvested Stock’s vesting schedules, including all Unvested Stock that is subject
to vesting on January 7, 2016 pursuant to the terms of the Prior Vesting
Agreement (as defined below) (all such Unvested Stock, the “Subject Shares”),
held by the Executive shall be delayed, with no further vesting occurring except
as provided under this Agreement.  For avoidance of doubt, any previously
delayed vesting of unvested shares of restricted common stock of the Company
held by the Executive that is scheduled to occur on January 7, 2016 pursuant to
that certain Vesting Agreement entered into by the Executive and the Company,
dated May 21, 2015 (the “Prior Vesting Agreement”) shall be further delayed
pursuant to this Agreement, with such shares included as “Subject Shares”
hereunder.”
 


2.  
Except to the extent modified hereby, the Agreement shall remain in full force
and effect.



3.  
This Amendment shall be binding upon and inure to the benefit of the parties and
their successors and assigns.



[Signature Page Follows]
 
 
Amendment to Vesting Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused the Amendment to be executed as of
the date and year first referenced above.
 

 

The “Company” PEDEVCO Corp.          
Date: January 6, 2016
By:
        Frank C. Ingriselli       Chief Executive Officer          

 

The “Executive”            
Date: January 6, 2016
                             




 



 


Amendment to Vesting Agreement
 
 
2

--------------------------------------------------------------------------------
